":"":> Tr"\_¥é\/LC€ ‘fOcl' l`l\H-/(D\ ”L` ’W")QV\
!NVO!CE § m ¥\€V'€( \')vt.li).\ § \C’
than e§@T _7'\'[\)1 €Ulllng}q
From: {F

|\/|ary Frances Lester Date: 12/20/11
1020 Brookfie|d Rd.

Rockford, |L 61107

815-399-4373

lestermarvf@yahoo.com

To: TAN Books
Char|otte, North Carolina AT|'ENT|ON: Brent

 

FUNDAMENTALS OF CATHOL|C DOGMA-”Proofreading Plus" $3,000.00
0 Printed out lasers from TAN-supplied pdf (body and bibliography, 674 pages)
¢ Proofread carefully all 674 pages, attending to meaning as well as typographical

errors, and very often word-for-worded entire pages~vs. ha rd copy (copy of
book); gave special attention to capital | vs. numera| 1

0 Checked all running heads and folios (”Checked" includes correcting errors)

Checked all paragraph beginnings

Word-for-word checked all Latin passages vs. hard copy

Word-for-word checked all references in the body (incl.- Scriptural) vs. hard copy

Word-for-word checked all dogmatic statements vs. hard copy

Word-for-word checked all lists vs. hard copy

Letter-by-|etter checked all Greek passages, incl. accent marks, vs. hard copy,

and researched some Greek alphabet issues online (sigma, stigma, accents)

¢ Checked incorrect- looking items-especially in the references, Latin, Greek,
bibliography entries-vs. the German edition of FCD

o Applied the 70 Corrigenda to the |asers

¢ Corrected errors in translation that | discovered (over 100-see list of page
numbers emailed to Brent and Les|y), based on the German, often consulting
also the French edition of FCD and/or other references, and usually writing
”papertrail" notes in the margin

o Translated and added 4 items of missing text-1 par., 3 sent. (See above list.)

¢ Wrote and added 3 footnotes (outdated Communion_fasting rules, evolution,
wrong impression given re Trent on invalid marriages;),(_$ee above list.)

¢ Checked format to some extent (there was some variation in the Template)

¢ Submitted 11 detailed Comments re the format (the Template), with
Recommendations for adjustments

0 Submitted a proposed Pub|isher' s Note for the new TA]N edition

o Submitted a proposed list of Terms and Additiona| Abbreviations for the new
TAN edition ij

¢ Supplied my own reference materials-especially German and French editions of
FCD, plus Denzinger (The Sources of Catho/ic Dogma}`

l Shipped the lasers to TAN via UPS (they arrived 12/1§'?}"11, signed for by Scott)

.....

NOTE: Printing out lasers and making corrections by pencil was necessary. Proofreading
on screen-especially word-for-wording technical material back and forth between hard
copy and screen-would have been very difficult and far more time-consuming.

Case 3:16-cv-00695-FDW-DCK Document 73-2 Filed 10/02/18 Page 1 of 1

